Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                                August 25, 2016

The Court of Appeals hereby passes the following order:

A16A1734. WORTHEM v. ALLEN.

      This Court has reviewed the motion entitled “Consent Dismissal of Appeal”
filed by Appellant Sonya Worthem and Appellee Gordon Allen. The motion to
dismiss the appeal is hereby GRANTED.

                                     Court of Appeals of the State of Georgia
                                                                          08/25/2016
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.